Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1002 Filed 01/25/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


   UNITED STATES OF AMERICA,
              Plaintiff,                            Cr. No. 19-20203

   v.                                               Hon. Arthur J. Tarnow

   D-3 RONNIE BROOKS,
               Defendant.
                                       /


        UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE (ECF No. 71)

        Ronnie Brooks has been in and out of jail since he was 18 years old. He has

passed forged checks, possessed and distributed controlled substances, fled from

police, twice, and assaulted two individuals, among other offenses. He has four

prior felony convictions and on several occasions violated conditions of his

probation. Yet, none of these sentences deterred Brooks from further criminal

activity. On October 18, 2018, Brooks traveled to Chicago with his co-defendants,

picked up 3 kilograms of cocaine and 75 grams of heroin, and returned to

Southeast Michigan where he was stopped by police. But for the intervention of

law enforcement, Brooks and his co-conspirators would have further distributed

the drugs into the Eastern District of Michigan.




                                           1
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1003 Filed 01/25/21 Page 2 of 17




      Brooks began serving his current sentence on November 25, 2019. He now

moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A). His motion

should be denied.

       Brooks does not satisfy the substantive requirements for compassionate

release.] “[T]he mere existence of Covid-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The government

agrees that Brooks’ circumstances—including his heightened risk for severe

complications from Covid-19 based on his confirmed “at increased risk” CDC risk

factor—qualify as “extraordinary and compelling reasons” for release. Brooks’

offense and criminal history make him a danger to the community and the §

3553(a) factors—which the Court must also consider under § 3582(c)(1)(A)—

likewise do not support release. His motion should be denied.

                                    Background

      In June 2018, authorities learned that Markeith Lee Browning was

distributing kilogram quantities of cocaine and heroin in the Eastern District of

Michigan. (PSR ¶ 12). Investigators also discovered that Browning’s source of

supply was based in the Chicago, Illinois, area. (Id.). Further investigation

revealed that Ronnie Brooks and others conspired with Browning to distribute




                                          2
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1004 Filed 01/25/21 Page 3 of 17




narcotics. (Id.) Between October 2018 and January 2019, several controlled buys

were made involving these defendants. (Id.)

      On October 18, 2018, Brooks was driving a Mazda Tribute, which was

registered to his co-defendant Jimmy Hawkins, when authorities pulled him over

on Interstate-94 near Paw Paw, Michigan. (PSR ¶ 13). According to investigators,

Brooks appeared to be following a black Ford Fusion bearing an Illinois license

plate number. (Id.). Brooks told investigators that he was returning from Chicago.

(Id.). Authorities requested a K-9, which positively alerted to the odor of

narcotics. (Id.) When authorities searched Brooks’ vehicle they discovered nearly

three kilograms of cocaine and 75 grams of heroin hidden in a compartment within

the rear fender wells of the vehicle. (Id.). Police also stopped the black Ford

Fusion and identified the occupants as Markeith Browning and Jimmy Hawkins.

(PSR ¶ 14). Browning told police the he was also returning from Chicago. (Id.).

      Brooks initially lied to investigators and claimed he was forced to go to

Chicago and pick up drugs for “Keys.” (PSR ¶ 15-17). Brooks told agents that he

met “Keys” at a gas station off of I-94 on October 17, 2018 and followed him to

Chicago in the Mazda but claimed he did not know that the car was loaded with

narcotics. (PSR ¶ 15).

      Agents identified a Mobil gas station in Michigan, at 10950 Belleville Road

in Belleville. (PSR ¶ 16). Gas station surveillance video showed Brooks arriving at

                                          3
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1005 Filed 01/25/21 Page 4 of 17




the station on October 18th in a silver SUV; Hawkins arrived in a black Ford

Fusion; and Browning was subsequently observed exiting the front passenger seat

of the silver SUV and entered the driver’s seat of the black Ford Fusion. (Id.). The

silver SUV then followed the black Ford Fusion out of the gas station lot. (Id.).

Brooks, Browning and Hawkins were also identified on hotel surveillance video in

Chicago entering the hotel together at approximately 5:00am on October 18th. (Id.)

Hotel records reflect Browning made the reservation using an American Express

card. (Id.).

       On April 2, 2019, Brooks was arrested and interviewed again. (PSR ¶ 17).

This time, Brooks admitted that he went with Browning and Hawkins to Chicago

on October 18, 2018. (Id.). Brooks acknowledged that he was recruited as a driver

for the Browning Drug Trafficking Organization, that he drove individuals around

who were selling drugs for Browning and that he was compensated with crack

cocaine. (Id.). Brooks also admitted that he had made a total of approximately

three trips to Chicago. (Id.).

       Defendant Brooks was named in counts 1 and 2 of a three-count superseding

indictment on May 22, 2019. (PSR ¶ 3). Count 1 charged Brooks with conspiracy

to possess with intent to distribute a controlled substance (over 500 grams of

cocaine), in violation of 21 U.S.C. § 846. (Id.). Count 2 charged Brooks with

possession with intent to distribute controlled substances in violation of 21 U.S.C.

                                          4
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1006 Filed 01/25/21 Page 5 of 17




§ 841(a)(1). (Id.). On July 29, 2019, Brooks pled guilty to Count 1 of the

superseding indictment pursuant to a Rule 11 plea agreement. (PSR ¶ 8). On

November 25, 2019, this Court sentenced Brooks to 40 months. (ECF. 52:

Judgment).

      Brooks began serving his prison sentence on November 25, 2019, and is

currently incarcerated at Federal Correctional Institution (FCI) Terre Haute in

Indiana. In December 2019, Brooks made a sexual proposal/threat and was

sanctioned by the facility. (Gov. Ex. 1 - Brooks Disciplinary Record). He has no

other disciplinary history in prison. (Id.). Brooks is 38 years old, and his projected

release date is October 10, 2021. Among other medical conditions, Brooks suffers

from hypertension and Type 2 diabetes. (Gov. sealed Ex. 2 – Brooks’ medical

records). Brooks has moved for compassionate release, citing his medical

conditions and the Covid-19 pandemic. Brooks has exhausted his administrative

remedies, having been denied compassionate release by the warden. (Gov. Ex. 3 -

Brooks RIS Request 6/21/2020), (Ex. 4 - BOP Resp. 7/23/2020).




                                          5
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1007 Filed 01/25/21 Page 6 of 17




                                     Argument

I.     The Bureau of Prisons has responded to Covid-19 by protecting
       inmates, instituting the administration of the vaccine at its facilities, and
       increasing home confinement.

       A.       The Bureau of Prisons’ precautions have mitigated the risk from
                Covid-19 within its facilities.

       The Bureau of Prisons has reacted quickly to confront Covid-19’s spread

within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). For

over almost a decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of Prisons

began planning for Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.

       At the outset of the pandemic, the Bureau of Prisons started modifying its

operations to implement its Covid-19 Action Plan and minimize the risk of Covid-

19 transmission into and inside its facilities. Id.; see BOP Covid-19 Modified

Operations Website. Since then, as the worldwide crisis has evolved, the Bureau of

Prisons has repeatedly revised its plan. Wilson, 961 F.3d at 834. To stop the spread

of the disease, the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates are placed

in quarantine for a minimum of 14 days. Id. Symptomatic inmates are provided

with medical evaluation and treatment and are isolated from other inmates until

testing negative for Covid-19 or being cleared by medical staff under the CDC’s

criteria. Id.

                                          6
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1008 Filed 01/25/21 Page 7 of 17




       Within its facilities, the Bureau of Prisons has “modified operations to

maximize physical distancing, including staggering meal and recreation times,

instating grab-and-go meals, and establishing quarantine and isolation procedures.”

Id. Staff and inmates are issued face masks to wear in public areas. See BOP

FAQs: Correcting Myths and Misinformation. When visitation is permitted at an

institution, the visits are non-contact, require masks, and social distancing between

inmates and visitors is enforced, either via the use of plexiglass (or similar

barriers), or physical distancing (i.e., six feet apart). Visitors are screened for

Covid-19 symptoms and their temperature is checked. Visitors who are sick or

symptomatic are not allowed to visit, and inmates in quarantine or isolation cannot

participate in social visiting. See BOP Modified Operations. But to ensure that

relationships and communication are maintained throughout this disruption, the

Bureau of Prisons has increased inmates’ telephone allowance to 500 minutes per

month, and legal visits are accommodated upon request. See BOP Modified

Operations.

       Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from Covid-19 completely, despite its best efforts.

But the Bureau of Prisons’ measures will help federal inmates remain protected

from Covid-19 and ensure that they receive any required medical care during these

difficult times.

                                            7
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1009 Filed 01/25/21 Page 8 of 17




      B.     The Bureau of Prisons is receiving the Covid-19 vaccine and is in
             the process of administrating the vaccine in its facilities.

      As of January 22, 2021, the Bureau of Prisons has acquired 24,750 doses of

the Covid-19 vaccine and is distributing it to staff and inmates. CDC Covid-19

Vaccine Tracker. The Bureau of Prisons has already initiated the first dose of the

vaccine in 17,316 of staff members and inmates. While the precise timing of each

inmate’s vaccination will depend on many factors, the Bureau of Prisons is

working swiftly to vaccinate inmates who consent to receive the vaccine.

      The Bureau of Prisons has also taken significant steps to protect all inmates,

including Brooks, from Covid-19. Since January 2020, the Bureau of Prisons has

implemented “a phased approach nationwide,” implementing an increasingly strict

protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, 961

F.3d 829, 833–34 (6th Cir. 2020). The Bureau of Prisons also continues to assess

its entire population to determine which inmates face the most risk from Covid-19,

pose the least danger to public safety, and can safely be granted home confinement.

As of January 19, 2021, this process has already resulted in the BOP releasing at

least 138 inmates who were sentenced in the Eastern District of Michigan.

Especially given the Bureau of Prisons’ efforts—and “the legitimate concerns

about public safety” from releasing inmates who might “return to their criminal

activities,” Wilson, 961 F.3d at 845.



                                          8
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1010 Filed 01/25/21 Page 9 of 17




II.   The Court should deny Brooks’ motion for compassionate release.

      Brooks’ motion for a reduced sentence should be denied. A district court has

“no inherent authority . . . to modify an otherwise valid sentence.” United States v.

Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s authority

to modify a defendant’s sentence is “narrowly circumscribed.” United States v.

Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

exception, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow.

United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release

under 18 U.S.C. § 3582(c)(1)(A) is equally narrow.

      First, compassionate release requires exhaustion. If a defendant moves for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

Bureau of Prisons or waiting 30 days from when the warden at his facility received

his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832

(6th Cir. 2020). And as the Sixth Circuit has held, this statutory exhaustion

requirement is mandatory. Alam, 960 F.3d at 832–36.

      Second, even if a defendant exhausts, he must show “extraordinary and

compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A). The defendant’s

“generalized fears of contracting Covid-19, without more,” do not satisfy this

                                          9
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1011 Filed 01/25/21 Page 10 of 17




 requirement. United States v. Jackson, 2020 U.S. App. LEXIS 32269, at *6 (6th

 Cir. Oct. 13, 2020); accord United States v. Bothra, No. 20-1364, 2020 WL

 2611545, at *2 (6th Cir. May 21, 2020).

       Third, even if a defendant is eligible for compassionate release, a district

 court may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support

 release. 18 U.S.C. § 3582(c)(1)(A); United States v. Ruffin, 978 F.3d 1000, 1008–

 09 (6th Cir. 2020). As at sentencing, those factors require the district court to

 consider the defendant’s history and characteristics, the seriousness of the offense,

 the need to promote respect for the law and provide just punishment for the

 offense, general and specific deterrence, and the protection of the public. 18 U.S.C.

 § 3553(a).

       Resolving the merits of a compassionate-release motion involves a “three-

 step inquiry”: a district court must (1) “find that extraordinary and compelling

 reasons warrant a sentence reduction,” (2) “ensure that such a reduction is

 consistent with applicable policy statements issued by the Sentencing

 Commission,” and (3) “consider all relevant sentencing factors listed in 18 U.S.C.

 § 3553(a).” Elias, ___ F.3d ___, No. 20-3654, 2021 WL 50169, at *2 (6th Cir. Jan.

 6, 2021); 18 U.S.C. § 3582(c)(1)(A). In Elias, 2021 WL 50169, at *2, the Sixth

 Circuit held that USSG § 1B1.13 is not an “applicable” policy statement for

 defendant-initiated motions for compassionate release. The government disagrees

                                           10
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1012 Filed 01/25/21 Page 11 of 17




 with that holding and preserves for further review its argument that § 1B1.13

 remains binding. But, given the Sixth Circuit’s holding in Elias, controlling circuit

 precedent now forecloses that argument before this Court.

       The government agrees that Brooks’ circumstances qualify as “extraordinary

 and compelling reasons.” Brooks’ medical records establish that he has Type II

 diabetes mellitus which the CDC has confirmed is a risk factor that places a person

 at increased risk of severe illness from Covid-19. And he suffers from

 Hypertension which may place him at an increased risk. See CDC Risk Factors (as

 updated). Given the heightened risk that Covid-19 poses to someone with those

 medical conditions, Brooks has satisfied the initial eligibility criteria for release

 under § 3582(c)(1)(A).

       A.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
              compassionate release.

       Even when an inmate has shown “extraordinary and compelling reasons,” he

 is still not entitled to compassionate release. Before ordering relief, the Court must

 consider the factors set forth in 18 U.S.C. § 3553(a) and determine that release is

 appropriate. 18 U.S.C. § 3582(c)(1)(A). A defendant’s failure to establish that the

 § 3553(a) factors support relief is an independent basis for denying compassionate

 release. United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th Cir. 2020); accord

 United States v. Austin, 825 F. App’x 324, 325–27 (6th Cir. 2020) (upholding a

 district court’s denial of compassionate release based on the § 3553(a) factors);
                                            11
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1013 Filed 01/25/21 Page 12 of 17




 United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (same). So

 even if the Court were to find that Brooks established extraordinary and

 compelling reasons for his release, the § 3553(a) factors should still disqualify him.

       The plain language of the compassionate-release statute makes the point

 even more directly: it requires that the defendant’s reasons for release “warrant

 such a reduction” in his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). That inquiry

 depends, at least in part, on the length of time remaining on the defendant’s

 sentence, requiring him to justify the magnitude of his requested sentence

 reduction. Id. So a defendant with many months left on his sentence, like Brooks,

 must show that his reasons for release are so powerful that they “warrant” a

 “reduction” of that size. Id.

       Brooks’ prior conduct has made him a resident of the criminal justice system

 for nearly 20 years. (PSR ¶ 33-43). When he was 18 years old, Brooks passed two

 false checks totaling $900. He was convicted of Uttering and Publishing and was

 sentenced to six months in jail and two years’ probation. (PSR ¶ 33). Brooks

 violated the terms of his probation when he committed another offense. (Id.). In

 2001, Brooks was convicted of Assault and Battery and sentenced to 60 days

 probation. (PSR ¶ 34). Once again, Brooks violated his probation and was

 sentenced to 30 days in jail. (Id.). Brooks escalated his criminal behavior in 2004.

 After the Michigan State Police (MSP) conducted a controlled buy of marijuana,

                                          12
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1014 Filed 01/25/21 Page 13 of 17




 they followed the seller to a residence. (PSR ¶ 35). Inside, MSP observed Brooks

 throw a bag of cocaine on the floor. (Id.). Brooks was later convicted of possession

 of cocaine and sentenced to 180 days in jail. (Id.).

       Two fleeing and eluding convictions in 2007 resulted in sentences of 1-5

 years in prison and 6 months in jail, respectively. (PSR ¶¶ 37, 38). His previous

 probationary sentences have often resulted in violations for failure to comply.

 (PSR ¶¶ 33, 34, 43). In 2018, Brooks sold crack cocaine to an undercover officer.

 (PSR ¶ 43). He was later convicted of delivery/manufacture of less than 50 grams.

 (Id.). Brooks was sentenced to 31 days custody and two years’ probation. This

 factor does weigh in favor if release.

       The circumstances of this offense are serious. The offense is societal and

 causes greater damage each year. Drug trafficking and the subsequent use of drugs

 play a predominant role in the degradation of our communities, and Brooks

 contributed to that by participating in this conspiracy. Equally as troubling is that

 Brooks knows the personal impact of drug abuse and yet assisted drug addicted

 users to continue their addiction by delivering drugs to them. Distribution of

 illegal, destructive drugs in a community causes damage to that community.

 “Society as a whole is the victim when illegal drugs are being distributed in its

 communities.” United States v. Green, 532 F.3d 538, 549 (6th Cir. 2008); United




                                           13
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1015 Filed 01/25/21 Page 14 of 17




 States v. Hodges, 641 F. App'x 529, 532 (6th Cir.), cert. denied, 137 S. Ct. 134,

 196 L. Ed. 2d 104 (2016).

       Brooks remains a danger to the public. Particularly concerning is the failure

 of prior criminal sentences to deter Brooks from recidivism. Since 2000, Brooks

 has continued to commit criminal offenses, including drug trafficking and assault,

 after involvement by courts and probation departments. There is no reason to

 believe that Brooks will suddenly comply with Court supervision if released. As a

 result, this factor does not weigh in favor of release.

       Finally, Brooks has served approximately 21 months of his 40 month

 sentence. When conducting a § 3553(a) analysis in the context of a compassionate

 release motion, a district court may properly deny relief when a defendant has

 served only a fraction of their sentence. As another judge in this district explained,

 releasing a defendant who committed an “undeniably serious” offense, and who

 has “only serv[ed] about a third of his sentence,” “would not promote respect for

 the law or proper deterrence, provide just punishment, and avoid unwarranted

 sentencing disparities.” United States v. Knight, No. 15-20283, 2020 WL 3055987,

 at *3 (E.D. Mich. June 9, 2020); accord United States v. Kincaid, 802 F. App’x

 187, 188–89 (6th Cir. 2020). That conclusion applies here, since Brooks has only

 served 50% of his sentence. The nature and seriousness of this offense, Brooks’

 lengthy criminal record and his continued danger to the public do not favor release.

                                           14
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1016 Filed 01/25/21 Page 15 of 17




        Furthermore, Brooks’ record casts significant doubt on whether he would

 abide by the release conditions and social-distancing protocols that could diminish

 his risk of contracting Covid-19 if released from custody. Although the average

 person might have a higher risk of contracting or developing complications from

 Covid-19 in prison than if released, an individual defendant’s risk varies widely. It

 depends on a long list of variables, including the precautions at his prison, the

 number of Covid-19 cases there, the prison’s medical facilities, his access to

 medical care if released, and the threat from Covid-19 at his release location. A

 defendant’s risk of contracting Covid-19 also depends not just on his opportunities

 for social-distancing, but on his willingness to take advantage of those

 opportunities and engage in social-distancing for the pandemic’s duration. Brooks

 has consistently demonstrated a failure to abide by court orders and has failed to

 follow the requirements of court-ordered probationary conditions. As a result,

 Brooks is unlikely to abide by release restrictions and therefore more likely to

 expose himself and others to Covid-19.

 III.   If the Court were to grant Brooks’ motion, it should order a 14-day
        quarantine before release.

        If the Court were inclined to grant Brooks’ motion despite the government’s

 arguments above, the Court should order that he be subjected to a 14-day

 quarantine before release.



                                           15
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1017 Filed 01/25/21 Page 16 of 17




                                     Conclusion

       Brooks’ motion should be denied.

                                               Sincerely,

                                               MATTHEW SCHNEIDER
                                               UNITED STATES ATTORNEY

                                               s/Timothy P. McDonald________
                                               Timothy P. McDonald
                                               Assistant United States Attorney
                                               211 W. Fort Street, Ste. 2001
                                               Detroit, MI 48207
                                               (313) 226-0221
                                               timothy.mcdonald@usdoj.gov


    Dated: January 25, 2021




                                          16
Case 2:19-cr-20203-AJT-DRG ECF No. 88, PageID.1018 Filed 01/25/21 Page 17 of 17




                           CERTIFICATE OF SERVICE

       I certify that on January 25, 2021, I electronically filed this brief for the

 United States with the Clerk of the United States District Court for the Eastern

 District of Michigan using the ECF system, which will send notification of the

 filing to the following attorney of record:

                     Rafael Villarruel, Federal Defender’s Office




                                               /s/ Timothy P. McDonald
                                               Timothy P. McDonald
                                               Assistant United States Attorney




                                           17
